Haskell, J.
It was clearly the intention of the testator to secure the net income of his real estate, by means of a trust, for his own son, Edwin, and daughter, Mary Jane, during the natural life of the survivor of them.
We are of opinion, therefore, that the testator’s real estate was devised in trust to continue during the natural life of the survivor of said children; the net income thereof to be divided equally between them so long as both live, and upon the death of one to be paid to the survivor during life.
It was clearly the intention of the testator, also, to increase the net income of his real estate, by directing that the small amount of personal estate that he might leave should be applied in aid of the principal trust, by paying necessary charges incident to its proper administration. ,
We are of opinion, therefore, that the personal property of the testator now in the hands of the executor, was devised in aid of the principal trust, to be discreetly used and applied by the trustee, so that the net income from the real estate may be maintained at as high and uniform yearly sum, for payment to the eestuis, as possible.
As to the advisability of continuing’ the payments necessary to *85secure any benefit, arising from a relief society upon the death of members, to which the testator had acquired a right, the court considers that the trustee should decide, having in mind all the circumstances of the case, and that any decision made by him in good faith shall be conclusive.
The actual disbursements of this proceeding and twenty-five dollars each to the two counsel, who have submitted arguments, should be paid by the executor from the personal estate.

Decree accordingly.

Peters, C. J., Walton, Virgin, Emery and Foster, JJ., concurred.